

116 HR 2268 IH: Menstrual Products Right To Know Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2268IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to treat certain menstrual products as misbranded
			 if their labeling does not list each ingredient or component of the
			 product, and for other purposes.
	
 1.Short titleThis Act may be cited as the Menstrual Products Right To Know Act of 2019. 2.Certain menstrual products misbranded if labeling does not include ingredients (a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (ee)If it is a menstrual product, such as a menstrual cup, a scented, scented deodorized, or unscented menstrual pad or tampon, a therapeutic vaginal douche apparatus, or an obstetrical and gynecological device described in section 884.5400, 884.5425, 884.5435, 884.5460, 884.5470, or 884.5900 of title 21, Code of Federal Regulations (or any successor regulation), unless its label or labeling lists the name of each ingredient or component of the product in order of the most predominant ingredient or component to the least predominant ingredient or component..
 (b)Effective dateThe amendment made by subsection (a) applies with respect to products introduced or delivered for introduction into interstate commerce on or after the date that is one year after the date of the enactment of this Act.
			